Shientag, J.
(dissenting). We dissent. This is not a situation where it was specifically stated by the court that the judgment of dismissal of the complaint at the close of the plaintiff’s case was on the merits and it is subsequently sought to change *201the dismissal to one without prejudice. Obviously that cannot be done. Here, however, there was merely a dismissal without anything more at the close of the plaintiff’s case. By virtue of the statute, section 482 of the Civil Practice Act, that dismissal, which did not expressly state that it was without prejudice, was deemed in law to be a dismissal on the merits. Surely in such a case it is proper, if the court inadvertently omitted the words “ without prejudice ” from his judgment of dismissal, to allow the mistake to be corrected.
The Justice below who tried the case, when he granted the motion to correct the error, ruled that it was an inadvertence on his part and that he had intended, when he dismissed the complaint, to dismiss it without prejudice rather than on the merits. We have no right to assume that this is not so and that the Trial Justice had in fact changed his mind. This is peculiarly the kind of situation where an inadvertent error is likely to have occurred. It would be exalting the form of the law above the substance to reverse the order below. We, therefore, vote to affirm.
Peck, P. J., and Dore, J., concur with Vae Voorhis, J.; Shieetag, J., dissents in opinion in which G-leeeoe, J., concurs.
Order reversed, with $20 costs and disbursements to the appellants and the motion .denied. Settle order on notice. [See post, p. 885.]